Filed Pursuant to Rule 433 Registration No. 333-190911-07 Entergy Louisiana, LLC First Mortgage Bonds, 5% Series due July 15, 2044 Final Terms and Conditions June 17, 2014 Issuer: Entergy Louisiana, LLC Security Type: First Mortgage Bonds (SEC Registered) Expected Ratings(1): A2 (stable outlook) by Moody’s Investors Service A- (stable outlook) by Standard & Poor’s Ratings Services Trade Date: June 17, 2014 Settlement Date (T+5): June 24, 2014 Principal Amount: Coupon: 5% Coupon Payment Dates: January 15 and July 15 of each year First Payment Date: January 15, 2015 Final Maturity Date: July 15, 2044 Optional Redemption Terms: Make-whole call at any time prior to July 15, 2024 at a discount rate of Treasury plus 25 bps and, thereafter, at par UST Benchmark: 3.625% due February 15, 2044 Spread to UST Benchmark: +157.6 bps Treasury Price: 103-23 Treasury Yield: 3.424% Re-offer Yield: 5.000% Issue Price to Public: 100.00% Net Proceeds Before Expenses: Joint Book-Running Managers: J.P. Morgan Securities LLC RBS Securities Inc. KeyBanc Capital Markets Inc. SMBC Nikko Securities America, Inc. CUSIP / ISIN: 29364W AT5 / US29364WAT53 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling (i) J.P. Morgan Securities LLC collect at 1-212-834-4533, or (ii) RBS Securities Inc. toll-free at 1-866-884-2071.
